Citation Nr: 1107931	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether the veteran has presented new and material evidence to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

The case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Veteran testified at a Travel Board hearing before a Veterans 
Law Judge in May 2008.  A transcript of that hearing is contained 
in the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By a January 2011 letter the Board informed the Veteran that the 
Veterans Law Judge who conducted the Veteran's May 2008 Travel 
Board hearing was no longer with the Board.  The Board then 
afforded the Veteran the opportunity of another hearing before a 
different Veterans Law Judge, so that he might address his claim 
before the judge at the Board who would be adjudicating his claim 
on appeal.  See 38 C.F.R. §§ 20.703, 20.1304 (2010) (rules 
governing requests for hearings).  In his February 2011 reply to 
that letter, the Veteran informed that he did desire the 
opportunity of another Travel Board hearing before a different 
judge at the Board.  The Board remands the case for that purpose.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge, as the 
docket permits.  All correspondence and any 
hearing transcripts regarding this hearing 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


